                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
               IN THE UNITED STATES DISTRICT COURT                April 28, 2021
                FOR THE SOUTHERN DISTRICT OF TEXAS             Nathan Ochsner, Clerk
                         HOUSTON DIVISION




DAVID CLIFFORD PEDDER, JR.,        §
TDCJ #01787993,                    §
                                   §
               Plaintiff,          §
                                   §
V.                                 §         CIVIL ACTION NO. H-21-0494
                                   §
MARLEN MARQUEZ, et al.,            §
                                   §
               Defendants.         §




                            FINAL JUDGMENT



     For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date,        this action is DISMISSED WITH

PREJUDICE.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this 28th day of April, 2021.




                                 SENIOR UNITED STATES DISTRICT JUDGE
